Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, directed to claims 1-9, in the reply filed on 11/17/2020 is acknowledged.  The traversal is on the ground(s) that Pickup does not teach admixing of the polyphosphate coacervate with a water immiscible organic solvent to transform the polyphosphate coacervate into spherical particles.  Since some of the technical features imparted in Applicant’s method of making the claimed polyphosphate glass microspheres are not disclosed by Pickup, they are special technical features under PCT Rule 13.2.  Applicant’s arguments are not found persuasive because in order for different groups of a claimed invention to hold a special technical feature over the prior art and have unity of invention requires that each group of the invention have that feature.  The feature of admixing a polyphosphate coacervate with a water immiscible organic solvent to transform the polyphosphate coacervate into spherical particles cannot be a special technical feature of the claimed invention because the feature is not common to all groups as claimed.   As stated in the restriction requirement, the common technical feature of the Groups I, II, and III is a polyphosphate glass microsphere.  This element cannot be a special technical feature under PCT Rule 13.2 because it is not novel.   Pickup (Journal of Biomaterials Applications, 2014; IDS filed 3/9/2020) teaches a polyphosphate glass microsphere (Abstract; Discussion).  Since Applicant’s inventions do not contribute a special technical feature when viewed over the prior art they do not have a single general inventive concept and so lack unity of invention.  
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 1 recites the phrase “Mz/P mole ratio.”  This phrase is indefinite because “M” and “P are not defined by the claim or specification, nor are “M” and “P” terms of art.   The dependent claims 2-9 fails to clarify the phrase and are indefinite for the same reason.
Claims 2 and 4 recite “a sodium polyphosphate polymer selected from the group consisting of: Graham salt, sodium hexametaphosphate, sodium polymetaphosphate and combinations thereof.”  The phase indefinite for the following reasons.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, the claim recites the broad recitation “sodium polymetaphosphate,” and the claim also recites “sodium hexametaphosphate,” which is the narrower statement of the limitation.  The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 5 recites “wherein the cation is a monovalent cation, a divalent cation, a multivalent cation.”  The phrase renders the claim indefinite for the following reasons.  A broad range or limitation 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-9 are rejected under 35 U.S.C. 103 as being unpatentable over Pickup (Journal of Biomaterials Applications, 2014; IDS filed 3/9/2020) in view of Arshady (Polymeric Engineering and Science, 1990).   Pickup discloses a method for preparing spherical phosphate glass microspheres, the method comprising: (a) providing sodium polyphosphate (Graham salt; a monovalent polyphosphate; a phosphate polymer comprising a linear polymer of phosphate having a degree of polymerization ranging from about 3 to about 20,000); (b) preparing a coacervate comprising admixing an aqueous solution of the phosphate polymer with calcium cations (Ca2+; a divalent cation) thereby forming a polyphosphate coacervate having a Mz/P mole ratio equal to (1/z), where z represents the valency of the cation; and (d) the coacervate layer was dried at room temperature in a vacuum dissecator to produce a powder (solidifying the spherical particles using a solvent evaporation process to form the polyphosphate glass microspheres) (Materials and methods; Sample preparation).


Arshady gives an overview of the methodology of coacervation/phase separation techniques employed for the preparation of macromolecular coacervates and microspheres (abstract).  Arshady teaches that dichloromethane (a water-immiscible solvent) may he added to macromolecular coacervates to form microspheres (page 910, left column, first full paragraph).
It would have been obvious to one of ordinary skill in the art at the time the instant invention was made to modify the method of Pickup and add a water-immiscible solvent, such as dichloromethane, to the aqueous coacervate layer of Pickup to transform the polyphosphate coacervate into microspheres (spherical particles).  The rationale for this is that the artisan would understand that this is an alternative way in the art to form microspheres from macromolecular coacervates, as the art teaches that water-immiscible solvents may be added to macromolecular coacervates to form microspheres.  Regarding claim 8, the claim limits the embodiment of claim 1 wherein, in step (d), the spherical particles are solidified using a solvent extraction process.  Claim 8 is satisfied by Pickup in the embodiment of step (d) where the spherical particles are solidified using a solvent evaporation process.  As claim 8 only limits the embodiment of claim 1 where the spherical particles are solidified using a solvent extraction process, the method of Pickup is deemed to read on claim 8.  Regarding claim 9, the claim only limits the optional dehydrating step (e) of claim 1.  As step (e) is optional, the method of Pickup is deemed to read on claim 9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


February 26, 2021